Opinion issued September 3, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-12-01086-CV
                          ———————————
                    JOHN MATT REMBERT, Appellant
                                       V.
         ALNOOR MALICK AND SHELINA MALICK, Appellees



                  On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Case No. 2009-03407



                      MEMORANDUM OPINION

     John Matt Rembert filed a notice of appeal of the trial court’s final judgment

signed on September 10, 2012. DJ Stephanco Auto Services, LLC, David J.

Stephan, and Foundation Builders, LLC also filed notices of appeal of the
judgment. Alnoor and Shelina Malick filed a notice of appeal of the judgment as it

related to Foundation Builders. On May 29, 2013, DJ Stephanco Auto Services

filed a suggestion of bankruptcy, staying proceedings in this Court. See TEX. R.

APP. P. 8.2; see also 11 U.S.C. 362(a). On May 7, 2015, we reinstated the appeal,

granted DJ Stephanco Auto Services and Stephan’s motion to dismiss their appeal,

and the Malicks and Foundation Builders’ motion to dismiss their appeals, and

dismissed the appeals. Rembert’s appeal against the Malicks remained pending.

      Rembert, representing that “[t]his case/judgment was included in the

bankruptcy of John Matthew Rembert,” sought dismissal of the appeal. We

dismissed Rembert’s motion.1 The Malicks, representing that the bankruptcy

court’s decree rendered Rembert’s appeal moot, then notified the Court that they

did not oppose dismissal of the appeal. They also provided the Court a copy of the

“Discharge of Debtor” in Case No. 13-37868, In re John Matthew Rembert and

Debra S. Rembert, in the United States Bankruptcy Court for the Southern District

of Texas, entered on March 26, 2014.

      A debtor’s discharge in bankruptcy may render an appeal moot. See Chae v.

Schneider, 244 S.W.3d 425, 426–27 (Tex. App.—Eastland 2007, no pet.); Schultz

v. Barnes, No. 07-04-00424-CV, 2006 WL 2051390, at *1 (Tex. App.—Amarillo

July 24, 2006, no pet.) (mem. op.). We do not have jurisdiction to decide a moot

1
      The motion did not include a certificate of service or a certificate of conference.
      See TEX. R. APP. P. 9.5(a), (d), (e), 10.1(a)(5).
                                           2
controversy. See Valley Baptist Med. Ctr. v. Gonzalez, 33 S.W.3d 821, 822 (Tex.

2000); Schultz, 2006 WL 2051390, at *1 (citing Nat’l Collegiate Athletic Ass’n v.

Jones, 1 S.W.3d 83, 86 (Tex. 1999)). Accordingly, we notified the parties that the

appeal was subject to dismissal for want of jurisdiction unless, by July 23, 2015,

they demonstrated how this Court had jurisdiction over this appeal. See TEX. R.

APP. P. 42.3(a). The parties have not responded to this Court’s notice.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f).



                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         3